DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations of 1) detecting at least one inconsistency at a surface of a semiconductor substrate, 2) determining a position pattern based on a location of the at least one inconsistency, 3) providing an initial wiring scheme for the solar cell device, 4) determining that implementing a portion of the initial wiring scheme will result in a conductive line that overlays the inconsistency, and 5) determining a modified wiring scheme that avoids the at least one inconsistency. This judicial exception is not integrated into a practical application because the detecting step, the determining step and the provision of wiring schemes cover performance of the limitations in the mind. That is, nothing in the claim precludes the steps from practically being performed by the human mind.  Thus, the claims recite a mental process.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because data gathering to 
For example, the claim encompasses visually providing a wiring scheme.  The claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6 and 9-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2014/0345683, Chiu et al.
Regarding claims 1, 2 and 16
	Chiu teaches a method of processing a solar cell device (corresponding to a method for detecting and treating shunts/defects on solar cell substrates) [Abstract, Figs. 2-3, 4A-4B, 5 and 6A-6E, paragraphs 0027-0029, 0042-0044 and 0050-0068], the method comprising: 
detecting at least one inconsistency at a surface of a semiconductor substrate having a solar cell active region formed therein (during step 306/506 shunts are detected on semiconductor substrates having solar cell structures built therein) [Figs. 2-3, 4A-4B, 5 and 6A-6E, paragraphs 0050, 0052 and 0062]; wherein determining a deposition pattern based on the location of the at least one inconsistency comprises: 
providing an initial wiring scheme for the solar cell device (corresponding to a virtual pattern of the metallized grid) [Figs. 3 and 5, paragraphs 0052 and 0062]; 
determining that implementing a portion of the initial wiring scheme will result in a conductive line that overlays the inconsistency (during step 306/506 it is identified that a shunt/defect overlaps with the virtual pattern of the metallized grid) [Figs. 3 and 5, paragraphs 0052 and 0062];
determining a deposition pattern based on a location of the at least one inconsistency (during step 306/506 a virtual pattern to determine the location of the insulating AR and/or the metallization grid is modified to address the presence of the shunts/defects) [Figs. 2-3, and 5, paragraphs 0027-0029, 0043-0044, 0052, 0062]; 
	the method further comprising:
selectively depositing a material on the substrate according to the deposition pattern (the material i.e., photoresist, mask, insulating AR and/or metallization grid, is selectively deposited according to a photoresist pattern) [Figs. 2-3, 4A-4B, 5 and 6A-6E, paragraphs 0028-0029, 0064-0065].
Regarding claims 3 and 17
Chiu teaches the method as set forth above, wherein selectively depositing the material comprises selectively depositing a conductive line configured to avoid the at least one inconsistency, the conductive line forming a portion of a front wiring on the solar cell device (metallization grid is selectively deposited according to a photoresist pattern) [Figs. 5 and 6A-6E, paragraphs 0028-0029, 0064-0065].
Regarding claim 5
Chiu teaches the method as set forth above, wherein the front wiring (metallization pattern) comprises a conductive line [Fig. 6A], the conductive line comprising a major conductive portion and a minor conductive portion that deviates from the major conductive portion, the major conductive portion comprising a first part on a first side of the at least one inconsistency and a second part on a second side of the at least one inconsistency that is opposite the first side, the minor conductive portion electrically connecting the first part and the second part (one alternative in repairing such inconsistencies includes altering/rerouting the grid/wiring pattern on the surface of the semiconductor substrate of the solar cell to avoid any contact with the inconsistency (shunt) thereby being positioned outside of the linear path or outside of the overall regular pattern) [Abstract, paragraphs 0027-0029].
Regarding claims 6 and 18
Chiu teaches the method as set forth above, wherein selectively depositing the material comprises selectively depositing a patterned mask (photoresist deposited according to exposed/detected shunt areas) [Figs. 2, 5 and 6A-6E, paragraphs 0028-0029 and 0064-0065].
Regarding claim 9
Chiu teaches the method as set forth above, wherein the patterned mask covers the at least one inconsistency (the patterned photoresist overlays the shunts) [paragraphs 0064-0065].
Regarding claim 10
Chiu teaches the method as set forth above, further comprising depositing a metal layer (corresponding to the metallization grid) over the patterned mask (photoresist) and then removing the patterned mask from the semiconductor substrate to pattern the metal layer (“removal of the remaining (exposed) photoresist with any metallized layer that may extend over this remaining photoresist”) [Fig. 5 and paragraph 0063].
Regarding claims 11 and 19
Chiu teaches the method as set forth above, further comprising depositing a photoresist layer over the semiconductor substrate [Fig. 5 and paragraphs 0064-0065], wherein selectively depositing the material comprises selectively depositing a patterned radiation mask over the photoresist layer (exposing portions of photoresists according to the detected shunts can be performed using a mask or other suitable technique, the mask) [paragraphs 0047-0048].
Regarding claims 12
Chiu teaches the method as set forth above, further comprising exposing the photoresist layer and the patterned radiation (light) mask to radiation and developing the photoresist layer to form a photoresist pattern [Fig. 5, paragraphs 0047-0048 and 0064-0065].
Regarding claims 13 and 20
Chiu teaches the method as set forth above, wherein selectively depositing the material comprises selectively depositing an insulating layer over the at least one inconsistency (the material i.e., insulating AR and/or metallization grid, is selectively deposited according to a photoresist pattern) [Figs. 2-3, 4A-4B, 5 and 6A-6E, paragraphs 0028-0029, 0064-0065].
Regarding claim 14
Chiu teaches the method as set forth above, wherein the insulating layer (corresponding to the antireflective layer) comprises at least one material chosen from an electrically insulating polymer and an oxide ceramic [paragraph 0038].
Regarding claim 15
Chiu teaches the method as set forth above, wherein both detecting the at least one inconsistency and selectively depositing the material on the substrate are carried out using a single apparatus (700) [Fig. 7 and paragraphs 0071-0076].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0345683, Chiu et al. as applied to claims 1-3, 5, 6 and 9-20 above, and further in view of US 5,277,786, Kawakami.
Regarding claim 4
	All the limitations of claim 3 have been set forth above.
	Chiu is silent to the conductive line comprising one or more metals selected from aluminum, gold, silver, copper and nickel.
	Kawakami teaches a solar cell wherein known metals used for such similar conductive lines include Ti, Cr, Mo, W, Al, Ag, Ni, Cu, or Sn [Col. 12, lines 35-40]. 
Chiu and Kawakami are analogous inventions in the field of solar cells.  Because Kawakami teaches choosing from a finite number of identified, predictable metallic materials that are suitable for metallization patterns, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Kawakami teaches that aluminum, gold, silver, copper and nickel lead to the anticipated success, said materials are not of innovation but of ordinary skill and common sense [see MPEP 2143].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0345683, Chiu et al. as applied to claims 1-3, 5, 6 and 9-20 above, and further in view of US 2010/0124600, Basol et al.
Regarding claims 7-8
Chiu teaches the method as set forth above, further comprising depositing a conductive line (metallization grid) on areas of the substrate not protected by the patterned mask (exposed portions of the photoresist) [Figs. 2, 5 and 6A-6E, paragraphs 0064-0065].
Chiu does not teach the conductive line (metallization grid) being selectively deposited by electroplating or a metal ink deposition process.
Basol shows that suitable techniques for depositing metallization patterns include electroplating and ink jet writing [paragraph 0027].
Therefore, because Basol teaches choosing from a finite number of identified, predictable metallization deposition techniques, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Basol teaches that electroplating and ink jet writing leads to the anticipated success, said deposition techniques is not of innovation but of ordinary skill and common sense [see MPEP 2143].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721